Citation Nr: 0313853	
Decision Date: 06/25/03    Archive Date: 06/30/03	

DOCKET NO.  01-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  (The 
veteran's claims file was subsequently transferred to the 
jurisdiction of the RO in Muskogee, Oklahoma.)  The veteran, 
who had active service from January 1970 to February 1970, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.


REMAND

A preliminary review of the record discloses that pursuant to 
authority provided by 38 C.F.R. § 19.9(a)(2) (2002), the 
Board undertook additional evidentiary development in this 
case.  However, a recent opinion from the United States Court 
of Appeals for the (Federal Circuit) held that 38 C.F.R. § 
19.9(a)(2) is invalid because it permits the Board to 
consider additional evidence without having to return the 
case to the RO for initial consideration of that evidence.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit 
explained that when the Board obtains and considers evidence 
that was not before the RO without a waiver of initial 
consideration of that evidence by the RO, an appellant has no 
means to obtain one review on appeal to the Secretary as 
provided by 38 U.S.C.A. § 7104(a) (West 2002), because the 
Board is the only appellate tribunal under the Secretary.  
Therefore, it appears that evidence obtained by the Board 
cannot be considered by the Board as an initial matter.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the veteran's claim and undertake 
any additional development deemed 
necessary to satisfy the notice and 
assistance provisions of the Veterans 
Claims Assistance Act of 2000 (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5016, 5107, 5126).

2.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
file's transfer to the Board in December 
2001.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnishes 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran unless he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




